         Case 1:19-mc-00195-KPF Document 27 Filed 10/01/19 Page 1 of 1



                                             October 1, 2019

VIA ECF & EMAIL
(Failla_NYSDChambers@nysd.uscourts.gov)

The Honorable Katherine Polk Failla
United States District Court for the Southern District of New York
40 Foley Square
New York, New York 10007

Re:    Commissions Import Export S.A. v. Republic of the Congo et al., 1:19-mc-00195-KPF

Dear Judge Failla,
       We represent Defendant Republic of the Congo in the above-referenced matter. We write
to request an adjournment of the conference scheduled for October 8, 2019. We have only been
very recently retained and request additional time to prepare for the conference. There have been
no previous requests for adjournments.
        Up until now, the Republic of Congo has been without counsel and a Clerk’s Certificate of
Default was entered on August 26, 2019. We understand that this matter is related to two different
international arbitrations and enforcement litigation beginning in 1998, based on activity from the
early 1990s. Considering the extensive history, our Firm will be meeting with representatives of
the Republic of the Congo during the week of October 7, 2019, to determine its position on the
matter.
       We would respectfully request a date no earlier than mid-November to be appear before
the Court. Counsel for Plaintiff Commissions Import Export S.A. does not assent to this request.


                                                            Respectfully Submitted,
                                                   By:      /s/ Michael J. Sullivan
                                                            MICHAEL J. SULLIVAN
                                                            Counsel for Defendant Republic
                                                            of the Congo


cc: Counsel of record by ECF




            200 State Street • 7th Floor • Boston, MA 02109 • Tel: 617 573 9400 • Fax: 617 933 7607

                                       www.AshcroftLawFirm.com
                                 Austin • Boston • St. Louis • Washington, DC
